DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 19 February 2019 (“Response”) and to Applicant’s response filed 04 January 2021.  
Claims 1–41 are currently pending.
Claims 1–29 have been examined.
Claims 30–41 have been withdrawn, as noted below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Applicant’s election of claims 1–29 in the Response is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the Restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 30–41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the Response.
Claim Interpretation
Means-Plus-Function Limitations That Do Not Require an Algorithm
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
In at least claim 1, “legal tender fund module that maintains accounting information for a complementary legal tender currency, wherein the complementary legal tender currency is physically stored in one or more secure facilities … wherein the legal tender fund module … comprise[s] one or more of a logic hardware and executable code, the executable code stored on one or more non-transitory computer-readable media;”
In at least claim 1, “cache fund module that maintains accounting information for a physical cached complementary currency, wherein the cached complementary currency is physically stored in the one or more secure facilities … wherein … the cache fund module … comprise[s] one or more of a logic hardware and executable code, the executable code stored on one or more non-transitory computer-readable media;”
In at least claim 1, “crypto-currency module that maintains accounting information for a virtual monetary token that corresponds to the physical complementary legal tender currency accounted for by the legal tender fund module, wherein the virtual monetary token is payable upon demand for the physical complementary legal tender currency of corresponding value … wherein … the cryptocurrency module … comprise[s] one or more of a logic hardware and executable code, the executable code stored on one or more non-transitory computer-readable media;” 
In at least claim 1, “crypto-shares module that maintains accounting information for a virtual share token that corresponds to the physical cached complementary currency accounted for by the cache fund module, … wherein the legal tender fund module, the cache fund module, the cryptocurrency module and the crypto-shares module comprise one or more of a logic 
In at least claim 9, “escrow fund module that maintains accounting information for a predominant legal tender currency, wherein the predominant legal tender currency is configured to be exchanged for the complementary legal tender currency and the cached complementary currency, wherein the exchange is accounted for in the accounting information of the legal tender fund module and of the cache fund module;”
In at least claim 11, “trust fund module that maintains accounting information for investment assets including the predominant legal tender currency, wherein the investment assets are configured to be exchanged for the complementary legal tender currency and the cached complementary currency, wherein the exchange is accounted for in the accounting information of the escrow fund module, of the legal tender fund module, and of the cache fund module;”
In at least claim 14, “banking module that maintains accounting information for the predominant legal tender currency, wherein the predominant legal tender currency is held in accounts with one or more financial institutions, and is also accounted for in the accounting information of the escrow fund module and the trust fund module;” and
In at least claim 15, “vaulting module that maintains accounting information for the complementary legal tender currency and the cached complementary currency, wherein the complementary legal tender currency and the cached complementary currency is physically stored in the one or more secure facilities, and is also accounted for in the accounting information of the legal tender fund module and of the cache fund module.”
The Examiner has reviewed Applicant’s specification and is unable to find an algorithm for the claimed computer functions, noted above.

However, each claimed function can be achieved by any general purpose computer without special programming, and therefore an algorithm need not be disclosed. Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1364-65 (Fed. Cir. 2012) (“In re Katz Interactive Call Processing Patent Litigation identified a narrow exception to the requirement that an algorithm must be disclosed for a general-purpose computer to satisfy the disclosure requirement: when the function ‘can be achieved by any general purpose computer without special programming.’ 639 F.3d 1303, 1316 (Fed.Cir.2011). In In re Katz, we held that ‘[a]bsent a possible narrower construction’ of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ the disclosure of a general-purpose computer was sufficient. Id. We explained that ‘[i]n substance, claiming ‘means for processing,’ ‘receiving,’ and ‘storing’ may simply claim a general-purpose computer, although in means-plus-function terms.’ Id. at 1316 n. 11. In other words, a general-purpose computer is sufficient structure if the function of a term such as ‘means for processing’ requires no more than merely ‘processing,’ which any general-purpose computer may do without any special programming. Id. at 1316-17. If special programming is required for a general-purpose computer to perform the corresponding claimed function, then the default rule requiring disclosure of an algorithm applies. It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.”).
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Means-Plus-Function Limitations That Do Require an Algorithm
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
In at least claim 2, “reconciliation module configured to reconcile a distributed blockchain using video media of physical tender being counted and stored, the video media recorded in computer-readable memory, wherein the reconciliation module is operable in response to activation of the reconciliation module by an account holder;”
In at least claim 3, “payment processing module, the payment processing module being operatively connected to the legal tender fund module, the cache fund module, the crypto-currency module, and the cryptoshares module, the payment processing module transacting the exchange of the complementary legal tender currency, the virtual monetary tokens, and the virtual share tokens;” and
In at least claim 7, “wherein the payment processing module is configured to credit and debit the legal tender fund module and the crypto-currency module of the customer, based on transactions between the merchant and the customer.”
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Examiner has reviewed 1, noted above.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of maintaining accounting information for currency or currency equivalent, which is a fundamental economic practice. 
The abstract idea is set forth or described by the following limitations: 
(1) maintains accounting information for a complementary legal tender currency;
(2) maintains accounting information for a physical cached complementary currency;
(3) maintains accounting information for a virtual monetary token that corresponds to the physical complementary legal tender currency accounted for by the legal tender fund module; and
(4) maintains accounting information for a virtual share token that corresponds to the physical cached complementary currency accounted for by the cache fund module.
Limitations (1)–(4) represent a fundamental economic practice. Therefore, limitations (1)–(4) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.

The recitation of “legal tender fund module,” “cache fund module,” “crypto-currency module,” and “crypto-shares module,” “wherein the legal tender fund module, the cache fund module, the cryptocurrency module and the crypto-shares module comprise one or more of a logic hardware and executable code, the executable code stored on one or more non-transitory computer-readable media,” is merely recitation of a generic computer component(s) used as a tool to implement the abstract idea.
The recitation of “wherein the complementary legal tender currency is physically stored in one or more secure facilities” is merely a nonfunctional description of the legal tender currency, and is therefore not given patentable weight.
The recitation of “wherein the cached complementary currency is physically stored in the one or more secure facilities” is merely a nonfunctional description of the cached complementary currency, and is therefore not given patentable weight.
The recitation of “wherein the virtual monetary token is payable upon demand for the physical complementary legal tender currency of corresponding value” is merely a nonfunctional description of the virtual monetary token, and is therefore not given patentable weight.
The recitation of “wherein multiple virtual share tokens represent ownership of a percentage of the physical cached complementary currency” is merely a nonfunctional description of multiple virtual share tokens, and is therefore not given patentable weight.

The recitation of “wherein the virtual monetary tokens and the virtual share tokens are configured to be exchanged, the exchange being accounted for in the accounting information of the legal tender fund module and of the cache fund module” is merely a nonfunctional description of the virtual monetary tokens and the virtual share tokens, and is therefore not given patentable weight.
Furthermore, for the following reasons, claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. 
The recitation of “legal tender fund module,” “cache fund module,” “crypto-currency module,” and “crypto-shares module,” “wherein the legal tender fund module, the cache fund module, the cryptocurrency module and the crypto-shares module comprise one or more of a logic hardware and executable code, the executable code stored on one or more non-transitory computer-readable media,” is merely recitation of a generic computer component used as a tool to implement the abstract idea.
The recitation of “wherein the complementary legal tender currency is physically stored in one or more secure facilities” is merely a nonfunctional description of the legal tender currency, and is therefore not given patentable weight.
The recitation of “wherein the cached complementary currency is physically stored in the one or more secure facilities” is merely a nonfunctional description of the cached complementary currency, and is therefore not given patentable weight.

The recitation of “wherein multiple virtual share tokens represent ownership of a percentage of the physical cached complementary currency” is merely a nonfunctional description of multiple virtual share tokens, and is therefore not given patentable weight.
The recitation of “wherein the percentage is that of the number of the virtual share tokens owned as a percentage of total virtual share tokens outstanding” is merely a nonfunctional description of the percentage, and is therefore not given patentable weight.
The recitation of “wherein the virtual monetary tokens and the virtual share tokens are configured to be exchanged, the exchange being accounted for in the accounting information of the legal tender fund module and of the cache fund module” is merely a nonfunctional description of the virtual monetary tokens and the virtual share tokens, and is therefore not given patentable weight.
For the following reasons, dependent claims 2–21 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2–21 recite additional elements that represent, in addition to elements (1)–(4) noted above, the abstract idea, another abstract idea, extra-solution activity, and/or that limit the abstract idea to a particular technological environment. 
Claim 2 is directed to reconciling data using video media of physical tender being counted and stored, which is akin to mental activity. This idea is set forth or described by the limitation “reconcile [data] using video media of physical tender being counted and stored, the video media recorded in computer-readable memory.” Claim 2 does not include additional 
Claim 3 is directed to transacting an exchange of currency or currency equivalent, which is a fundamental economic practice. This idea is set forth or described by the limitation “transacting the exchange of the complementary legal tender currency, the virtual monetary tokens, and the virtual share tokens.” Claim 3 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application or that are sufficient to integrate the abstract idea into a practical application. The recitation of “payment processing module, the payment processing module being operatively connected to the legal tender fund module, the cache fund module, the crypto-currency module, and the cryptoshares module” is merely recitation of a generic computer component(s) used as a tool to implement the abstract idea.
Claim 4 merely limits the abstract idea(s) to a particular technological environment, e.g., merchant and/or customer mobile communication device, and/or using a generic computer as a tool to implement the abstract idea (“wherein the payment processing module is operable by a merchant and a customer through a mobile communication device”).

Claim 6 merely limits the abstract idea(s) to a particular computer implemented environment with generic components used as a tool to implement the abstract idea(s) (“wherein the payment processing module is operatively connected to the accounting information in the legal tender fund module and the crypto-currency module”).
Claim 7 is directed to crediting/debiting accounting data based on transactions between merchant and customer, which is a fundamental economic practice. This idea is set forth or described by the limitation “credit and debit [accounting data] based on transactions between the merchant and the customer.” Claim 3 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application or that are sufficient to integrate the abstract idea into a practical application. The recitation of “payment processing module” is merely recitation of a generic computer component(s) used as a tool to implement the abstract idea. The recitation of “the legal tender fund module and the crypto-currency module of the customer” is merely recitation of a generic computer component(s) used as a tool to implement the abstract idea, which is in the maintenance of the accounting data.
Claim 8 recites additional language directed to the abstract idea of claim 3 (i.e., “wherein the exchange of the virtual monetary token and the virtual share tokens comprises one or more of purchase, sale, reinvestment, redemption, and payment of a dividend”).
Claim 9 recites additional language directed to the abstract idea of claim 1 (i.e., “maintains accounting information for a predominant legal tender currency, wherein the 
Claim 10 is directed to setting aside a transaction fee (i.e., “wherein a portion of the value from a transaction is [set aside]”) and to issuing currency equivalent (i.e., “a corresponding virtual share token is issued to a recipient of the virtual monetary token under the transaction”). Claim 10 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application or that are sufficient to integrate the abstract idea into a practical application. The recitation of “placed in the cache fund module” is merely using a generic computer component as a tool to implement the abstract idea.
Claim 11 recites additional language directed to the abstract idea of claim 1 (i.e., “maintains accounting information for investment assets including the predominant legal tender currency, wherein the investment assets are configured to be exchanged for the complementary legal tender currency and the cached complementary currency”). The recitations of “trust fund module” and “wherein the exchange is accounted for in the accounting information of the escrow fund module, of the legal tender fund module, and of the cache fund module” is merely using generic computer components as a tool to implement the abstract idea.
Claim 12 is directed to setting aside a transaction fee (i.e., “wherein a portion of the value from a transaction is [set aside] for a trust organization that operates on behalf of trustors for whom the accounting information is maintained”). Claim 12 does not include additional 
Claim 13 recites a nonfunctional description of the “portion of the value” of claim 12, i.e., “pays for operation of the one or more secure facilities,” and is therefore not given patentable weight.
Claim 14 recites additional language directed to the abstract idea of claim 1 (i.e., “maintains accounting information for the predominant legal tender currency, wherein the predominant legal tender currency is held in accounts with one or more financial institutions”). The recitations of “banking module” and “wherein the predominant legal tender currency … is also accounted for in the accounting information of the escrow fund module and the trust fund module” is merely using generic computer components as a tool to implement the abstract idea.
Claim 15 recites additional language directed to the abstract idea of claim 1 (i.e., “maintains accounting information for the complementary legal tender currency and the cached complementary currency, wherein the complementary legal tender currency and the cached complementary currency is physically stored in the one or more secure facilities”). The recitations of “vaulting module” and “wherein the complementary legal tender currency and the cached complementary currency … is also accounted for in the accounting information of the legal tender fund module and of the cache fund module” is merely using generic computer components as a tool to implement the abstract idea.

Claim 17 recites additional language directed to the abstract idea of claim 1 (i.e., “wherein at least some of the accounting information is maintained in a distributed ledger”) and/or language that limits the abstract idea to a particular technological environment, e.g., a distributed ledger.
Claim 18 recites additional language that limits the abstract idea to a particular technological environment, i.e., a blockchain.
Claim 19 recites additional language directed to the abstract idea of claim 1 (i.e., “wherein the complementary legal tender currency comprises precious metal coinage that is recognized as legal tender in a governmental jurisdiction”).
Claim 20 recites additional language directed to the abstract idea of claim 1 (i.e., “wherein the value of the virtual monetary token is based on a price of the complementary legal tender currency as denominated in the predominant legal tender currency and published by the governmental jurisdiction”).
Claim 21 recites generic computer components used as a tool to implement the abstract idea (“a complementary legal tender currency subsystem, the subsystem containing the modules”).

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–16 and 22–29 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As noted above, the following claim limitations invoke 35 U.S.C. § 112(f):
In at least claim 2, “reconciliation module configured to reconcile a distributed blockchain using video media of physical tender being counted and stored, the video media recorded in computer-readable memory, wherein the reconciliation module is operable in response to activation of the reconciliation module by an account holder;”
In at least claim 3, “payment processing module, the payment processing module being operatively connected to the legal tender fund module, the cache fund module, the crypto-currency module, and the cryptoshares module, the payment processing module transacting the exchange of the complementary legal tender currency, the virtual monetary tokens, and the virtual share tokens;” and
In at least claim 7, “wherein the payment processing module is configured to credit and debit the legal tender fund module and the crypto-currency module of the customer, based on transactions between the merchant and the customer.”

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 22–29 contain language similar to claim 3 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 22–29 are also rejected under 35 U.S.C. § 112 as failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–29 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by de Jong (US 2019/0130484 A1).
As per claim 1, de Jong discloses a system comprising:
a legal tender fund module that maintains accounting information for a complementary legal tender currency, wherein the complementary legal tender currency is physically stored in one or more secure facilities ([0016] [0029]);
a cache fund module that maintains accounting information for a physical cached complementary currency, wherein the cached complementary currency is physically stored in the one or more secure facilities ([0016] [0029]);
a crypto-currency module that maintains accounting information for a virtual monetary token that corresponds to the physical complementary legal tender currency accounted for by the 
a crypto-shares module that maintains accounting information for a virtual share token that corresponds to the physical cached complementary currency accounted for by the cache fund module ([0016] [0029]),
wherein multiple virtual share tokens represent ownership of a percentage of the physical cached complementary currency ([0016]),
wherein the percentage is that of the number of the virtual share tokens owned as a percentage of total virtual share tokens outstanding ([0016]),
wherein the virtual monetary tokens and the virtual share tokens are configured to be exchanged, the exchange being accounted for in the accounting information of the legal tender fund module and of the cache fund module ([0020]),
wherein the legal tender fund module, the cache fund module, the cryptocurrency module and the crypto-shares module comprise one or more of a logic hardware and executable code, the executable code stored on one or more non-transitory computer-readable media ([0029]).
As per claim 2, de Jong discloses the system of claim 1, further comprising a reconciliation module configured to reconcile a distributed blockchain using video media of physical tender being counted and stored, the video media recorded in computer-readable memory, wherein the reconciliation module is operable in response to activation of the reconciliation module by an account holder ([0023]).
As per claim 3, de Jong discloses the system of claim 1, further comprising a payment processing module, the payment processing module being operatively connected to the legal tender fund module, the cache fund module, the crypto-currency module, and the cryptoshares 
As per claim 4, de Jong discloses the system of claim 3, wherein the payment processing module is operable by a merchant and a customer through a mobile communication device ([0019]).
As per claim 5, de Jong discloses the system of claim 4, wherein the payment processing module is associated with an email address or a telephone number of the customer ([0019]; note: the email address and telephone number represents nonfunctional descriptive data and therefore not given patentable weight).
As per claim 6, de Jong discloses the system of claim 5, wherein the payment processing module is operatively connected to the accounting information in the legal tender fund module and the crypto-currency module ([0029]).
As per claim 7, de Jong discloses the system of claim 6, wherein the payment processing module is configured to credit and debit the legal tender fund module and the crypto-currency module of the customer, based on transactions between the merchant and the customer (at least [0020]).
As per claim 8, de Jong discloses the system of claim 7, wherein the exchange of the virtual monetary token and the virtual share tokens comprises one or more of purchase, sale, reinvestment, redemption, and payment of a dividend (at least [0020]).
As per claim 9, de Jong discloses the system of claim 8, further comprising an escrow fund module that maintains accounting information for a predominant legal tender currency, wherein the predominant legal tender currency is configured to be exchanged for the complementary legal tender currency and the cached complementary currency, wherein the 
As per claim 10, de Jong discloses the system of claim 9, wherein a portion of the value from a transaction is placed in the cache fund module and a corresponding virtual share token is issued to a recipient of the virtual monetary token under the transaction ([0019]–[0020]).
As per claim 11, de Jong discloses the system of claim 10, further comprising a trust fund module that maintains accounting information for investment assets including the predominant legal tender currency, wherein the investment assets are configured to be exchanged for the complementary legal tender currency and the cached complementary currency, wherein the exchange is accounted for in the accounting information of the escrow fund module, of the legal tender fund module, and of the cache fund module ([0020] [0029]).
As per claim 12, de Jong discloses the system of claim 11, wherein a portion of the value from a transaction is placed in the trust fund module for a trust organization that operates on behalf of trustors for whom the accounting information is maintained ([0016] [0020] [0029]).
As per claim 13, de Jong discloses the system of claim 12, wherein the portion of the value from the transaction that is placed in the trust fund module pays for operation of the one or more secure facilities ([0016] [0020] [0029]).
As per claim 14, De Jong discloses the system of claim 13, further comprising a banking module that maintains accounting information for the predominant legal tender currency, wherein the predominant legal tender currency is held in accounts with one or more financial institutions, and is also accounted for in the accounting information of the escrow fund module and the trust fund module ([0016] [0020] [0029]).

As per claim 16, de Jong discloses the system of claim 15, wherein the escrow fund module, the trust fund module, the payment processing module, the vaulting module, and the banking module comprise the one or more of the logic hardware and executable code that is stored on the one or more non-transitory computer-readable media ([0029]).
As per claim 17, de Jong discloses the system of claim 1, wherein at least some of the accounting information is maintained in a distributed ledger ([0016]).
As per claim 18, de Jong discloses the system of claim 17, wherein the distributed ledger comprises a blockchain ([0016]).
As per claim 19, de Jong discloses the system of claim 1, wherein the complementary legal tender currency comprises precious metal coinage that is recognized as legal tender in a governmental jurisdiction ([0022]).
As per claim 20, de Jong discloses the system of claim 19, wherein the value of the virtual monetary token is based on a price of the complementary legal tender currency as denominated in the predominant legal tender currency and published by the governmental jurisdiction ([0016] [0020] [0029]).

Claims 22–29 contain language similar to claims 1–21 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 22–29 are also rejected under 35 U.S.C. § 102 as anticipated by de Jong.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20190028276 A1: A blockchain includes different digital assets, including digital tradeable tokens and inventory tokens. The blockchain may implement a transaction type that includes both digital tradeable tokens and the inventory tokens. The digital tradeable tokens and inventory tokens may be associated with physical assets that can be uniquely identified and are intended to be fungible with each other. The validation rules of the blockchain may rely upon quantities of the digital tradeable token and inventory tokens satisfying a predetermined relationship.
US 20180240191 A1: A system and method for providing an asset based valuation for a novel online cryptocurrency.
US 20180204190 A1: Systems and methods for management of asset or obligation-backed virtual receipts on a distributed system are disclosed Systems and methods for management of asset or obligation-backed virtual receipts on a distributed system are disclosed. According to one embodiment, in an information processing apparatus for a depositary entity comprising at least one computer processor, a method for managing asset or obligation-backed virtual receipts on a distributed system may include (1) receiving confirmation of a deposit of an underlying asset, wherein the deposit encumbers the underlying asset; (2) receiving authorization to issue a virtual receipt for the deposited underlying asset; and (3) executing issuance of the virtual receipt by writing the transaction to a distributed ledger.
US 20180189528 A1: A blockchain of transactions may be referenced for various purposes and may be later accessed by interested parties for ledger verification. One example method of operation may include reading a tag affixed to an asset, transmitting a request to update an asset status of the asset in a blockchain, receiving validation confirmation based on content of the request, and updating the asset status of the asset in the blockchain.
US 20180068359 A1: The present principles are directed to systems and methods for providing a trading system cooperatively integrated with manufacturing control and distribution systems, and, more specifically, to provide a trading, clearance, settlement, and depository for securities, commodities, and their derivatives (collectively “securities”) that utilize asset-backed, virtualized data tokens and blockchain technology to facilitate price discovery and automated transactions at all stages of the asset development, manufacturing, and distribution of commodities.
US 9747586 B1: Disclosed herein are system and methods for issuance and circulation of electronic currency, as well as a payment system based on use of the aforementioned electronic currency. In one exemplary aspect, the system includes a management module configured to: create and manage one or more wallets of electronic currency; manage information about a reserve substantiating the electronic currency, wherein the reserve comprises one or more tangible or intangible assets; and record electronic currency transactions in a settlement network, wherein the settlement network carries out transactions and stores data describing said transactions; and an issuance center configured to carry out centralized issuance of the electronic currency and its controlled release into circulation in the settlement network, wherein the amount of the issued electronic currency released into circulation in the settlement network is equal to or less than the amount of the reserve substantiating it.
WO 2018002830 A1: Disclosed herein is a payment system based on use of a blockchain-based electronic currency substantiated by a reserve of assets, as well are methods for issuance and circulation of the aforementioned electronic currency and methods for maintaining a reserve of assets that substantiate the aforementioned electronic currency in the disclosed payment system, in one exemplary aspect, the system comprises a management module, executable by a computer processor, configured to create and manage one or more wallets of electronic currency for a system operator and a plurality of clients, execute electronic currency payment transactions by transferring electronic currency between one or more wallets of the system; operator and/or a plurality of clients and recording Information about the executed transactions in a private blockchain-based settlement network, manage information about the reserve of assets substantiating the electronic currency and control In real¬ time purchase or sale of assets on an- external market in an amount required to fully substantiate the issued electronic currency at each moment of time; and an Issuance center, executable by a computer processor, configured to receive in real-time information from the management module concerning an amount of the reserve of assets substantiating the electronic currency, perform centralized generation and controlled issuance of the electronic currency into circulation, wherein the generation of all the electronic currency is performed in a single block by creating this block in a blockchain using a mining operation that generates a maximum possible amount of the electronic currency, and wherein the generated electronic currency is issued into circulation in an amount equal to or less than the amount of the reserve of assets substantiating it, when the amount of the reserve of assets reaches a threshold amount,: calculate, by the computer processor, in real-time, an amount of assets to be sold or purchased on the external market in order to fully substantiate the issued electronic currency based on a set of mathematical functions that account for distributions of moments of time of receiving from the clients orders for purchasing or selling of electronic currency using a flat currency and size of the received orders, and transmit to the management module an order to purchase or sell the calculated amount of assets, on the external market, to maintain a sufficient amount of reserve to fully substantiate the electronic currency at each moment of time.
US 20170213210 A1: One embodiment provides a method for securely transferring an asset between entities using a multi-tenant transaction database, the method including: utilizing at least one processor to execute computer code that performs the steps of: receiving, at the multi-tenant transaction database, an asset token comprising an encrypted identification tag representing an asset owned by a first transacting entity, wherein the encrypted identification tag is associated with a public key having a corresponding private key which is usable for decryption of the encrypted identification tag; receiving, at the multi-tenant transaction database, a transfer request to transfer the asset token from the first transacting entity to a second transacting entity; receiving, at the multi-tenant transaction database, an authorization to complete the transfer request; and transferring, at the multi-tenant transaction database, the asset token to the second transacting entity. Other aspects are described and claimed.
US 9608829 B2: The present invention generally relates to blockchain technology. Specifically, this invention relates to creating a blockchain called a slidechain that allows for multiple valid branches or forks to propagate simultaneously with a customized set of protocol rules embedded in and applied to each fork chain that branches from another chain. The invention generally provides a computer-implemented method for accessing, developing and maintaining a decentralized database through a peer-to-peer network, to preserve the original state of data inputs while adapting to changing circumstances, user preferences, and emerging technological capabilities.
US 20170024818 A1: A device, system, and method transfer commodities using tokens. The method performed by a first entity includes receiving a first request from a second entity to transfer tokens from the second entity to a third entity, the tokens including data representing an ownership position of a commodity by the second entity, at least a portion of the commodity being in a physical possession of the first entity. The method includes receiving a second request from the third entity to transfer the tokens from the second entity to the third entity. The method includes when the first request matches the second request, verifying the ownership position of the tokens by the second entity. The method includes upon the successful verification of the ownership position of the tokens, updating the ownership position of the tokens from the second entity to the third entity.
US 20170005804 A1: An electronic resource tracking and storage computer system is provided that communicates with a distributed blockchain computing system that includes multiple computing nodes. The system includes a storage system, a transceiver, and a processing system. The storage system includes an resource repository and transaction repository that stores submitted blockchain transactions. A new resource issuance request is received, and a new resource is added to the resource repository in response. A new blockchain transaction is generated and published to the blockchain. In correspondence with publishing to the blockchain, the transaction storage is updated with information that makes up the blockchain transaction and some information that was not included as part of the blockchain transaction. The transaction storage is updated when the blockchain is determined to have validated the previously submitted blockchain transaction.
US 20160328705 A1: A computer method provides mediated conversion of cryptographic currencies and/or other funding sources to vaulted physical gold a one or more selected vault locations. The computer method can provide services to redeem gold and/or make payment(s) in gold. The computer method can be embodied as computer executable instructions carried by a non-transitory computer readable medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Katz, 639 F.3d 1303, 1316 (Fed.Cir.2011) (“an algorithm must be disclosed for a general-purpose computer to satisfy the disclosure requirement”).